121 Ga. App. 25 (1969)
172 S.E.2d 476
TROUP BONDING COMPANY
v.
STATE OF GEORGIA.
44866.
Court of Appeals of Georgia.
Submitted November 3, 1969.
Decided January 16, 1970.
James E. Weldon, for appellant.
BELL, Chief Judge.
1. Code Ann. § 27-904 makes it mandatory to relieve the surety from liability after final judgment *26 when the surety has surrendered the principal and paid all the costs in the forfeiture proceeding. Fields v. Arnall, 199 Ga. 491 (2) (34 SE2d 692). In Arnold v. State, 92 Ga. App. 647 (89 SE2d 556), in a similar situation, we held that where a surety located the principal in another county of the State, had him arrested and the sheriff of the county where the warrant was pending caused the return of the principal, the surety was entitled to be relieved of the penalty in the bond on the theory that the police who made the arrest and delivery over to the sheriff were acting as agents of the surety. While the evidence in this case does not show that the appellant in fact located Blackwell, it does show that appellant's agent gave assistance to police officials which contributed to his arrest. Additionally appellant initiated action for the issuance of a court order which resulted in his appearance in Troup County for his trial. Under these circumstances, the holding in Arnall (which we are bound to follow) suggests that the Federal agents involved in the arrest and delivery of Blackwell were acting as agents of the appellant. Appellant is entitled to the relief sought and the trial court erred in denying the motion.
2. The remaining enumeration is moot.
Judgment reversed. Deen, J., concurs. Eberhardt, J., concurs in the judgment.